437 F.2d 456
UNITED STATES of America, Plaintiff and Appellee,v.Alfred W. BLACKMAN, Appellant.
No. 26185.
United States Court of Appeals, Ninth Circuit.
Feb. 17, 1971.

Raymond E. Sutton (argued), Las Vegas, Nev., for appellant.
John P. Burke (argued), Tax Div., Johnnie M. Walters, Asst. Atty. Gen., Tax Div., Washington, D.C., Bart M. Schouweiler, U.S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS, Circuit Judge, MADDEN, Judge of the United States Court of Claims, and DUNIWAY, Circuit Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.  We find there is adequate evidence to sustain the judgment beyond a reasonable doubt.


2
The defendant was restricted somewhat on proof of a bad debt deduction for the year 1963.  We might have had a different case if there had been a more specific offer of proof on the deduction and the proof had then been rejected.


3
It is ordered that the mandate go down now.